Citation Nr: 0923496	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an ear disorder, to 
include ear infections and tinnitus.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1959.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the benefits sought 
on appeal.  
				
In August 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The Board notes that at an April 2009 VA examination, the 
examiner provided a positive nexus statement as to the 
Veteran's current bilateral hearing loss.  There does not 
appear to be any nexus evidence to the contrary in the claims 
file.  The Veteran has also made several statements 
indicating he has balance problems related to his service.  
These issues are referred to the RO for all appropriate 
action.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus has been etiologically related to 
service.

2.  The competent medical evidence does not reveal a current 
diagnosis of ear infections.

3.  The Veteran's left eye disorder is not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for ear infections 
have not been met.   
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for service connection for a left eye 
disorder have not been met.   
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

A.	Ear Disorder
The Board notes that the Veteran's claim regarding his ears 
has been developed to include both tinnitus and ear 
infections.

Taking ear infections first, the Board cannot find that 
service connection is warranted because a current diagnosis 
has not been established.  On VA examination in April 2009, 
no diagnosis of ear infections was made.  To the contrary, 
the examiner found, "[t]here is no active ear disease. There 
is no infection of the middle ear or inner ear."  There is 
no current medical evidence to the contrary of this.  Where 
the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As such, further 
discussion of the remaining requirements for service 
connection for ear infections is not warranted.

With regard to tinnitus, the first element for service 
connection has been met.  The Veteran was diagnosed with 
bilateral tinnitus in VA examinations of April 2009 and April 
2008.

Further, the evidence here supports that the Veteran's 
tinnitus was incurred in and is related to service.  In this 
case, there are no service treatment records to document any 
in-service injury or treatment as they were destroyed in the 
1973 fire at the National Personnel Records Center.  Given 
the absence of such records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service treatment records 
are presumed destroyed).  In this case, the Board find's the 
Veteran's own lay evidence to be probative on the issue of 
in-service incurrence.  The Veteran has stated he suffered 
with tinnitus since being exposed to loud noise as a heavy 
truck driver in 1956.  The Veteran has further consistently 
reported that while on active duty, he incurred massive head 
congestion which resulted in surgery on his ears and a 21 day 
hospitalization.  The Board finds the Veteran is both 
credible and competent to report his symptoms of his tinnitus 
from this time.  The Court of Appeals for Veterans Claims has 
recently held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, slip op. at 5 (Fed. Cir. July 3, 2007).  

The Board is further persuaded by the positive nexus opinions 
of record.  The April 2009 VA examiner concluded, "[i]t is 
equally likely as not that his bilateral tinnitus is 
secondary to his military experience based upon his 
history."  A VA examiner in April 2008 reached a similar 
conclusion.  On examination, that examiner found, "it is 
felt to be at least as likely as not that the tinnitus was 
related to events that occurred while he was in the 
military."  In an addendum opinion, the examiner again 
concluded, "[i]t is therefore, as likely as not that the 
tinnitus had its onset during his military duty, although the 
exact etiology of the tinnitus is not known."   There is no 
nexus evidence to the contrary of this.  A VA examination was 
conducted in August 1997 but no nexus opinion was rendered.  
While the Board is cognizant that the positive nexus evidence 
is dependent on the Veteran's reported history, the Court of 
Appeals for Veterans Claims has recently held that a medical 
opinion formed on the basis of the Veteran's reported medical 
history cannot be rejected without the Board first finding 
that the Veteran's allegations are not credible.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board 
cannot determine that a Veteran's statements lack credibility 
merely based on a lack of such documentation in the service 
treatment records).  Here, the Board has no reason to doubt 
the credibility of the Veteran's contentions concerning the 
history of his tinnitus.

For all of these reasons the Board finds the evidence 
supports that the Veteran's current tinnitus was incurred in 
service and is related to service.  Accordingly, the claim is 
granted. 

B.	Left Eye Disorder
The Veteran seeks service connection for a left eye disorder.  
He meets the first requirement for service connection for 
this condition because an April 2009 VA examination report 
contains diagnoses of decreased vision in the left eye, 
bilateral cataracts, an astigmatism of the left eye, 
presbyopia bilaterally, and Meibomian Gland Disease 
bilaterally.  

As noted above, there are no service treatment records 
associated with the claims file.  The Veteran contends his 
left eye was injured during active duty when he was walking 
through a jungle in France, and the man in front of him 
released a branch into his left eye.  The Board does not 
doubt the Veteran's credibility or his competency to describe 
this injury.  However, the nexus evidence as to this claim is 
not in the Veteran's favor.  The April 2009 VA examiner 
rendered a non-opinion, stating that the Veteran's decreased 
vision "could be ambylopia or from injury during military 
service. It is impossible to tell at this point."  The only 
other nexus opinion of record is that of an August 1997 VA 
examiner who found that the Veteran's amblyopia of the left 
eye is "likely longstanding and not as a residual of the 
patient's reported injury."  Again, there is no positive 
nexus evidence of record.  As such, the Board must find the 
evidence is not in equipoise as to whether the Veteran's left 
eye disorder is linked to service and direct service 
connection must be denied.

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Here, the chronicity requirements of 38 C.F.R. 3.303(b) are 
not met.  While the Veteran has reported continuous decreased 
vision in the left eye since service, a continuity of 
symptomatology been established since service.  The earliest 
medical evidence associated with the claims file is dated 
from the 1990s, more than thirty years after the Veteran's 
service separation.  Accordingly, direct service connection 
must also be denied based on the chronicity provisions of 
38 C.F.R. § 3.303(b).
	
The Board has considered the Veteran's arguments in support 
of his assertion that his eye condition is related to 
service.  However, the Veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For all of the reasons described above, service 
connection for the Veteran's left eye disorder must be 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2004 and May 2003 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection as to 
the left eye, and grants service connection for tinnitus, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  
	
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  While 
his service treatment records are not associated with the 
claims file, exhaustive efforts have been made by the RO to 
obtain or reconstruct these records.  After it was determined 
the records were destroyed by fire, the RO sought sick and 
morning reports and in May 2006, was informed that the window 
of time for obtaining these records needed to be narrowed.  
The RO wrote to the Veteran and narrowed the window, but was 
then told that the facility name must be identified.  The RO 
again wrote to the Veteran and obtained this name as well as 
other identifiable information, and the records could still 
not be found.  The Board finds that further attempts to 
obtain these records would be futile.  The Veteran's post 
service treatment records, however, have been obtained.  He 
has had a personal hearing before the RO and was afforded one 
before the Board.  He has been given VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for tinnitus is granted.

Service connection for ear infections and a left eye disorder 
is denied.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Complaint notice is required in this regard.  

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his back 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the Veteran has been diagnosed with degenerative disc 
disease in a VA examination of April 2009.  At that 
examination, the Veteran reported to the examiner that his 
active duty involved great amounts of heavy lifting and 
bending.  He stated that physical activity occurred for 18 
hours per day, and that the bundle he was required to 
repetitively bend and lift weighed over 200 pounds.  The 
April 2009 VA examiner found, "[w]ith the hours he spent 
performing heavy lifting which was associated with repetitive 
bending, it is as likely as not that his degenerative disc 
disease was precipitated by the physical activity."  

However, the Board notes a number of other possible 
etiologies for the Veteran's back condition that were not 
addressed in any way by the April 2009 examiner or reported 
by the Veteran at the examination.  For example, in a July 
1991 private medical report, apparently prepared for slip and 
fall litigation, it was documented that in May 1991 the 
Veteran had slipped on a wet floor in the supermarket and 
seriously injured his back.  Also, private treatment records 
also show that in October 1992 the Veteran, unrestrained in a 
moving vehicle, was struck by a tractor trailer from behind 
and sustained back and neck injuries.  Additionally, an MRI 
from February 1996 documents a possible congenital component 
to the Veteran's back problems, as he was diagnosed with 
"congenital canal stenosis at L3-S1."  The Veteran sought 
social security benefits in 1997, and in a June 1997 medical 
report in that regard the Veteran cited a number of injuries 
to his back over the years, but made no mention of any injury 
sustained while on active duty.  As such, a VA examination is 
necessary in order to address these other injuries and 
provide a nexus opinion that takes them into account.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The Veteran should be afforded an 
examination of his spine to ascertain the 
nature and etiology of his back disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the February 
1996 MRI showing congenital 
abnormalities, and offer comments and an 
opinion as to whether the Veteran entered 
service with a back disorder.  If so, the 
examiner is requested to indicate whether 
the back disorder increased in severity 
during service, and if it did, whether 
the increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the Veteran did not enter service with 
a back disorder, the examiner is 
requested to offer an opinion as to 
whether is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
back disorder had its onset during 
service or is in any other way causally 
related to his active service.  In 
rendering this conclusion, the examiner 
should specifically address the private 
medical evidence of record which includes 
a 1991 slip and fall accident and a 1992 
motor vehicle accident.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


